 ROADWAY EXPRESS, INC.513claim for recognition sufficient to support the Employer's petitionfor an election, we shall dismiss the Employer's petition.3[The Board dismissed the petition.]MEMBER LEEDOM, concurring :I concur in the dismissal of the petition. In view of the completecessation on May 29, 1963, of what I would find to be recognitionalpicketing, I agree that the Unions' subsequent disclaimers were un-equivocal.4I would, however, consistent with the well-establishedBoard practice as illustrated in theFranklin Squarecase, note thatthe Board will entertain a motion requesting reinstatement of thispetition in the event the Unions, within 6 months from the date ofthis Order, engage in conduct inconsistent with their disclaimers.3In view of our disposition of the case, we do not pass upon the question of whetherthe picketing which ceased on May 29, 1963, or the demand for the signature of a BuildingTrades contract on May 27, 1963, were inconsistent with the original disclaimer ofApril 18, 19634Richard T. Baylis etald/b/a Franklin Square Lumber Co.,114 NLRB 519.Roadway Express,Inc.andWilliamJ.Burns.Case No. 13-CA-4711.December 18, 1963DECISION AND ORDEROn June 3, 1963, Trial Examiner John C. Fischer issued his Inter-mediate Report recommending that the complaint herein be dismissed,as set forth in the attached Intermediate Report.'Thereafter, theCharging Party filed exceptions to the Intermediate Report and asupporting brief.On August 7, 1963, the Board remanded the casefor findings and conclusions with respect to the merits of the unfairlabor practices alleged in the complaint.'Pursuant to the remand,the Trial Examiner issued his Supplemental Intermediate Report onSeptember 4, 1963, finding that Respondent had not engaged in thei The Trial Examiner specifically recommended that the Board give conclusive effect toan arbitration award rendered by the Central States Joint Area Committee.The com-mittee consisted of an equal number of union and employer representatives with no im-partial participant.Acting under the terms of the Teamsters' Central States Area,Over-The-Road Motor Freight Agreement,the committee unanimously decided to upholdRespondent Roadway's discharge of Burns, the Charging Party herein.Burns,in protest-ing his discharge under contractual grievance provisions,duly advised a Regional Directorof the Board that this step had been taken to prevent forfeiture of his claim even thoughhe did not believe he would receive a fair bearing.2In recommending that the arbitration award be honored and that the complaint bedismissed,the Trial Examiner did not pass upon the merits of the 8(a) (3) charge allegedin the complaintThe Board in remanding the case for findings and conclusions on themerits, deferred consideration of the arbitration issue until presented with a completerecord145 NLRB No. 51.734-070-64-vol. 145-34 514DECISIONS OF NATIONAL LABOR RELATIONS BOARDalleged unfair labor practices and recommending that the complaintbe dismissed in its entirety, as set forth in the attached SupplementalIntermediate Report.Thereafter, the General Counsel filed excep-tions and a supporting brief.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Leedom, Fanning, andBrown].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the en-tire record in this case, including the Intermediate Report, the ex-ceptions, and briefs, and hereby adopts the findings, conclusions, andrecommendations of the Trial Examiner with the addition indicatedbelow.We agree with the Trial Examiner that the General Counsel didnot establish by a preponderance of the evidence that the Respondentdischarged Burns in violation of Section 8 (a) (3) and (1) of the Act.The evidence shows that Burns was discharged because he failed toremain with his trailer despite specific instructions that he remainon duty.Essentially the Trial Examiner's findings were based uponresolutions of credibility over conflicting testimony, and we find nobasis for disturbing such findings.'In resting our decision on the merits of the fully litigated 8(a) (3)issue rather than the Joint Area Committee's judgment as to whetherBurns, contrary to company rules and specific instructions, was awayfrom his equipment during its repair, we are not departing from theprinciples set forth inSpielberg Manufacturing Company,4nor fromour decision inDenver-Chicago Trucking Company, Inc.'InDenver-Chicago,we considered an award rendered by a bipartitecommittee, and ruled that the absence of an impartial public memberon the arbitration panel did not necessarily invalidate such an awardunder theSpielbergstandards of fairness and regularity.However,the record in that case did not suggest a division-in-interest betweenthe entire committee and the aggrieved employees.In the ordinary arbitration proceeding the parties, being unable toadjust a dispute under grievance procedures, submit it to an impartialthird party for decision under the terms of their contract. In suchcircumstances, the interests of the parties are in conflict and we have3 As it is the Board's established policy not to overrule a Trial Examiner's resolutionswith respect to credibility unless, as is not the case here,the clear preponderance of allthe relevant evidence convinces us that the resolutions were incorrect,we find insufficientbasis for disturbing the Trial Examiner's credibility findingsStandard Dry Wall Prod-accts, Inc,91 NLRB 544, enfd 188 F 2d 362(C.A. 3).112 NLRB 10806132 NLRB 1416. ROADWAY EXPRESS, INC.515given binding effect to the arbitrator's determination.Where con-tract grievance procedures simply provide for the submission of adispute to a bipartite committee, composed of representatives of thecontracting parties, the absence of a public, or impartial, member willnot necessarily foreclose the exercise of our discretion to give bindingeffect to decisions of the committee, for each representative is cus-tomarily prepared to argue for or against the merits of the employee'sgrievance.However, where in addition to the absence of an impartialor public member it appears from the evidence that all members ofthe bipartite panel may be arrayed in common interest against theindividual grievant, strong doubt exists as to whether the procedurescomport with the standards of impartiality that we expect to find inarbitration.In the instant case, Burns' vigorous opposition to theTeamsters Union, underscored by his formation and becoming firstpresident of the Rebel Teamsters Union for the purpose of providingemployees in the trucking industry an alternative to his own Local710 and its sister locals affiliated with the International Brotherhoodof Teamsters, together with his repeated and widely publicized at-tacks upon the trucking industry in general, strongly support the con-clusion that the arbitration tribunal was constituted with memberswhose common interests were adverse to the grievant, Burns.Forsuch reasons, we do not in the present circumstances rest our decisionupon the award of the Joint Area Committee, but adopt, instead, theTrial Examiner's finding on the merits that the Respondent did notviolate Section 8(a) (3) and (1) of the Act in discharging Burns.[The Board dismissed the complaint.]MEMBER FANNING, concurring :I concur in my colleagues' adoption of the Trial Examiner's inde-pendent findings on the merits that Burns was discharged for causerather than for engaging in antiunion activity, and that the Respond-ent did not violate Section 8 (a) (3) of the Act by separating him fromits employ.In view of these factual findings as to the reason forBurns' discharge, I see no need to consider whether the arbitrationaward of the Joint Area Committee satisfied the standards of ac-ceptability set forth in theSpielbergdecision.Hence, I do not sub-scribe to my colleagues' observations as to that award, or to theirgeneralizations concerning the composition of arbitral boards or themanner in which they should function.To be sure, the binding effect of an arbitration award should alwaysdepend upon a close examination of the circumstances under which itwas rendered whenever rights under the Act may be at stake.Spiel-berg haslong embodied that caution. 516DECISIONSOF NATIONALLABOR RELATIONS BOARDINTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEWilliam J. Burns (hereinafter referred to as Burns or the Charging Party), onFebruary 23, 1962, filed charges against Roadway Express, Inc. (hereinafter referredto as the Respondent), alleging violations of Section 8(a)(1) and (3) of theNational Labor Relations Act (hereinafter referred to as the Act).On June 1,1962, the General Counsel of the National Labor Relations Board (hereinafterreferred to as the Board), issued a complaint against Respondent, alleging it hadviolated Section 8(a)(1) and (3) of the Act.The complaint was amended onJuly 16, 1962, and again at the hearing.A hearing was held before Trial Examiner John C. Fischer on the complaint asamended, on July 24, 25, 26, 27, 30, and 31 and December 18 and 19, 1962.Allparties were represented at and participated in the hearing, and were afforded theright to present evidence, to examine and cross-examine witnesses, to offer oralargument, and to file briefs.Briefs have been received from the General Counseland Respondent.By certified mail, bearing date of March 6, 1963, the Trial Ex-aminer received a six-page document (carbon copy) addressed to Mr. Irving Herman,Director, Office of Appeals, National Labor Relations Board.A notation oppositethe signature "William J. Burns" indicates that a carbon copy was also sent to theAttorney General of the United States.This document purports to be a request forreview of Cases Nos. 13-CA-5009 and 13-CA-1253-1, 1253-2, 1253-3.Receiptof this document is acknowledged by the Trial Examiner only as "noted." It is nota part of the formal file of this case and has not been so considered by the TrialExaminer.Respondent's answer admits some of the allegations pleaded in thecomplaint, but denies the commission of any unfair labor practices by Respondent,and pleads affirmatively in defense.Upon the entire record in this case, includingthe admissions in the answer and the stipulations of the parties, and from myobservation of the witnesses, I make the following:FINDINGS OF FACTI.THE BUSINESS OF RESPONDENTRespondent Roadway Express,Inc., is now,and has been at all times materialherein,a Delaware corporation engaged in interstate transportation operations witha principal place of business located at 3400 West 51st Street in Chicago,Illinois.The Respondent during the course and conduct of its business performed services forwhich it annually receives revenues in excess of $50,000,000.Respondent is andhas been at all times material herein,engaged in commerce,and its operations affectand have affected commerce,within the meaning of Section 2(6) and(7) of theAct.II.THE LABOR ORGANIZATIONS INVOLVEDThe following organizations are found to be labor organizations within the mean-ing of Section 2(5) of the Act:Local Union No. 710, International Brotherhood of Teamsters, hereinafter re-ferred to as Local 710, or Teamsters; and Rebel Teamsters Union, hereinafterreferred to as RTU or the Rebels.III.THE UNFAIR LABOR PRACTICESBurns, the Charging Party, became employed as an over-the-road driver by Re-spondent Roadway Express on January 21, 1960. Burns was discharged by Re-spondent on February 12, 1962.The complaint, as amended, alleges that thedischarge was effected because said employee joined or assisted the Rebel TeamstersUnion or engaged in other concerted activity for the purpose of collective bargainingor Other mutual aid or protection.The thrust of General Counsel's case was thatthe reason given for Burns' discharge was a mere pretext for the multifariousgrievances filed and his union activities.The Respondent's defense was that Burns was discharged "because he abandonedand left unattended, for at least three or four hours at night in Nashville, Tennessee,his trailer loaded with a valuable cargo [while he and his fellow driver, Kaumanns,attended `the Grand Old Opry'].He was en route from Atlanta, Georgia toChicago and was supposed to be on duty while with his trailer and cargo during theentire trip.He filed a grievance and the grievance was regularly processed throughthe entire Grievance Procedure.Burns was present at all the grievance hearingsand was afforded the complete opportunity to present his story.The Joint Com- ROADWAY EXPRESS, INC.517mittee, composed of equal numbers of Union and Employer representatives, sus-tained the discharge.The record of testimony in the present case contains a massof evidence of Burns' activities and disciplinary action against him on prior occasions,but such evidence is not material to the issue in this case.Those events were in noway related to the incident which lead to his discharge."Such is the burden of thedefense.Burns' Grievances BeginBurns' grievance difficulties started within a month or so after his employmentwith Roadway and equally involved the Company and the Union.During Februaryand March of 1960, Burns complained to then Operations Manager Higgins that hisseniority had not been recognized nor his place on the "extra board."He contendedthat the dispatcher had sent out junior drivers ahead of him and contrary to thecollective-bargaining agreement in effect which provided: "All runs and new posi-tions are subject to seniority and shall be posted for bids."Higgins promisedBurns that he would check it out, but apparently did nothing about it. Some 3weeks later Burns again complained to Higgins of being "run around."He advisedHiggins that although some of the drivers failed to complain or file grievances becausethey feared they would be assigned to the Milwaukee run thereby reducing theirearnings, this fear would not deter him.He said that in the event his complaintswere not settled by the Company, he would file a grievance with his local union(Local Union 710).Burns then went on a road trip and upon his return foundthat Higgins had been replaced (possibly because of illness), by a new operationsmanager, Roy Haggard.Upon his return Burns discussed the "run around" situationwith Terminal Manager Johnson.When he insisted that he would file a grievance ifthese claims were not adjusted within a short period Johnson said, according toBurns, "something about this being the only road driver that ever filed a grievanceof Roadway Express, and turned around and walked away saying something aboutthese radicals."Burns testified that he filed his first grievance on or about May 30, 1960.Thisgrievance grew out of a warning letter which Burns received on May 13. Burnsreceived a call from the dispatcher at 9:30 in the morning to report for work.Hearrived at the terminal at 11:40 a.m.The dispatcher took him to task for being10minutes late.When asked for an explanation by Burns the dispatcher said,"You're contract states that you are on a 2-hour call time."Burns contended thatthe contract did not so provide, but he was told that he was going to be sent awarning letter.This warning and suspension letter were received on May 16 andrecited "reporting late for duty, which resulted in a serious delay of the freight."The next warning letter was dated May 21 and alleged "refusing a load."Burnsfiled the first of his formal grievances with Local Union 710, letter adressed to Mr.John Phalen, which letter reads:MAY 30, 1960.Mr. JOHN PHALEN,Local Union #710,4217 South Halsted St.,Chicago 9, Illinois.DEAR SIR: On May 23, 1960 I received a notice of warning and suspensionfrom Roadway Express Inc., 3400 W. 51st St., Chicago, Illinois. I am protest-ing this notice under Articles X and XX and I am also asking that I be paidfor a Milwaukee turnaround and any run-around that may have taken placebetween the hours of 7 am on 5/21/60 and 2 pm on 5/22/60.I am aware of other run-arounds that I should be paid for, such as MessersRoth and Bonzine on March 26th and 27th 1960, because of the fact that theChicago Seniority Board had not been exhausted.Run-around by Mr. Washlowon April 13, 1960.Run-around by Mr. Baronick on April 19, 1960.Run-around by Mr. Hibbs on May 4, 1960.Run-around by Mr. Taylor on May 5,1960.I am protesting the action of the company in permitting and/or requiringMr. Poole to run two straight weeks and Mr. McMasters on the Atlanta runwithout observing the seniority of other drivers, and I am also claiming run-around nay on account of this.Fraternally yours,WILLIAM J. BURNS.cc:Mr. John T. O'Brien.File. 518DECISIONS OF NATIONALLABOR RELATIONS BOARDBurns' Experience With Established ProcedureFrom May 16, 1960, when Burns received a warning letter for reporting late forduty on May 13, 1960, until his discharge on February 12, 1962, Burns was involvedin a multitude of grievances against the Respondent under the grievance-arbitrationprocedure provided by the collective-bargaining agreement between Teamsters LocalUnion 710 and the Company. Attached hereto as an appendix is a compilation ofRespondents' various documents concerning Burns' record.There are approxi-mately 70 grievances.Certainly he was familiar with the grievance machinery, notonly because of his own repeated participation in it himself as a complainant, butalso by his acting on behalf of other employees.All or many of his cases had beenprocessed through and by the Joint State Committee (Illinois)-some of which hewon, and some which he lost. This Joint State Committee consisted of an equalnumber of members appointed by employers and unions but no less than threefrom each group. Each State committee had jurisdiction over disputes and grievancesinvolving local unions or complaints by local unions in its area.The operatorsand unions had erected, under the contract, a permanent Joint Area Committee towhich all deadlocked cases were mandatorily referred for appeal.The committeesfunctioned in accordance with procedures established in articles VII and VIII,referred to hereinafter.Deadlocked cases might also be submitted to umpire han-dling for decision if the Joint Area Committee so determined.The State Committee VoteSuffice to say, Burns' discharge appeal was duly processed by the Joint StateCommittee. It appears from a study of the record of that proceeding that Burnswas given a fair and objective hearing, albeit the issues may have been vehementlypresented and discussed.The vote resulted in a tie-three members (names un-known) voted to sustain the discharge, and three voted against discharge.Thusthe decision was deadlocked and was referred to the Joint Area Committee for finaldisposition under the contract procedures.Admittedly, however, Burns had enemiesin Local 710.The Trial Examiner came to the conclusion on the record in this phase of thecase that the logical inference to be drawn was that the union members voted forBums, and the management members voted to sustain the discharge-particularlyin view of the testimony of fellow driver Kaumanns.Employee Kaumanns sub-mitted an affidavit which reads as follows:FEBRUARY 13, 1962.I,Ernest Kaumanns, in the company of William J. Burns, arrived at the MackTruck company in Nashville, Tennessee at 11:00 A M. on February 10, 1962.I awoke and was told by Burns that our trailer #3089, was "dog-tracking"and that he had been instructed by Winston Salem to take it to Mack Truckfor repairs.Mack could not repair the trailer and informed Winston of thisfact.Winston issued Mack a purchase order number and further instructions.We, and a Mack employee, proceeded to Safety Services Inc. (a Nashville align-ment Co.) and a Foreman there told us that the trailer would have to be rebuiltand that the repairs would take six hours but that they could not repair it untilMonday (2/12/62).Burns called Winston and was asked to take it to theterminal in Nashville.Upon arrival at the terminal, and reporting to theterminalmanager, Burns went into the sleeper berth.At about 4 P M. we(in the company of a mechanic that had been called by the terminal manager)were directed to the Highway Equipment Co. of Nashville, arriving there atabout 4:30 P.M. I was told by the mechanic in charge it would take at leastsix hours to repair the trailer. I drove the tractor to the nearest restaurant,woke Burns, we ate, then both of us went to sleep in the tractor. I woke at9:30 P.M., had coffee, then went to pick up the trailer-arriving there at 10.00P.M. I picked up the trailer, checked the lights, checked to see if anyone wasaround and finding no one, proceeded to Chicago.I swear that this statement is true and correct to the best of my knowledge.(S)Ernest Kaumanns,ERNEST KAUMANNS.Signature and statement witnessed by the undersigned.(S)WILLIAM J.BURNS.(S)AUDREY FORREST.Subscribed before meon this13th day of February 1962.(S)MARIE VIERHE,Notary Public.My commission expires Dec. 19th 1963. ROADWAY EXPRESS, INC.519Area Committee Action Under Grievance ProvisionsThe testimony relating to the cause for the discharge is sharply disputed by theparties.However, the Trial Examiner does not consider it necessary to reach thisissue of credibility-in line with the Board's decisioninDenver-Chicago TruckingCompany, Inc.,132 NLRB 1416. There the Board considered a situation in manyways similar to this case which involved the identical collective-bargaining contract.Following their discharges, Burns filed grievances on behalf of himself and Kau-manns which were heard by theIllinoisJoint State Committee, as previously alludedto.Because Kaumanns had not been given a warning letter within 9 monthspreceding the time of discharge, his discharge was reversed.On March 29, 1962,Burns' case was heard before the Joint Area Committee, likewise composed of equalnumbers of union and employer representatives. Joint Area Committee transcript(Respondent's Exhibit No. 13 or item 52, Respondent's Exhibit No 14) pages 52-118covers the proceedings after the deadlock at the Illinois Joint State Committee level.Chairman Williams called the case for hearing stating: "Case No. 105 is as follows-Local 710, Chicago vs. Roadway Express-William Burns-deadlocked at IllinoisJoint State Committee meeting.Grievance: appeal from Discharge February 12,1962 `Please be advised that this is a protest of a warning letter received and/ordated February 7, 1962.The letter stated that (1) I violated legal speed limits;(2) violated company speedlimits;and (3) failed to notify the Company of myarrest for speeding.'Mr. William Burns appeared and Mr. Gunn and Mr. Haggardappearedfor the Company; Mr. John Phalen appeared for the Union . .JamesM. Hoff a, International Teamster president, appeared to take the spokes-manship position in the conduct of this case at this point.Mr. HOFFA: Let the record show that on page 30, case 105 it carries theletter received by John Phalen with the followingstatement:JOHN PHALEN,BusinessRepresentative,710, 4217 South Halsted Street,Chicago,Illinois.Please be advised that this is a protest of a warning letter(s) receivedand/or dated February 7, 1962.The letter states that (1) I violated legalspeed limits; (2) violated company speed limits and (3) failed to notifythe company of my arrest for speeding.Then on February 12th Burns received a notification from Roadway Expresswhere they place a checkmaik in the box showing "discharge" and he states here:"You violated our policy or contract by being unavailable for duty."This went to the State Committee.This is signed by Roy Haggard.This went to the State Committee, was deadlocked and is now referred tothe Joint Committee.What is the union's position?Mr. PHALEN: I have here a grievance-2/12/62-Mr. HOFFA: Which one are you talking on now, the discharge or the warn-ing letter firstMr. PHALEN: Discharge. "Received a telegram informing me that I wasbeingdischarged-or, I was discharged for being unavailable for duty on2/10/62.""According to statement presented to the Joint Committee on 2/27 /62, byRoy Haggard, I was discharged for being unavailable for duty at Nashville,Tennessee on 2/10/62. I maintain that I was in thesleeper atthe time of ar-rival and departure from the Highway Equipment Co. and did not at any timehave any conversation with the personnel concerningequipmentrepairs and soforth."Mr. HOFFA: What were the facts presented in the State Committee?Mr. PHALEN: The State Committee was-Mr. HOFFA: I am talking now from the union standpoint.Mr. PHALEN: This is dated February 13th.Kaumanns' RepudiationAt this point in the Joint Area hearing an affidavit from Kaumanns given to theBoard's Regional Office was introduced by the Union.This evidence repudiateshis previous affidavit and testimony.The Area Committee had this striking evidenceto consider in light of the record before the State Committee.This affidavit readsas follows: 520DECISIONSOF NATIONALLABOR RELATIONS BOARDNow comes Ernest Kaumanns who being duly sworn upon his oath deposesand says:When we arrived at the Nashville terminal Burns was driving.We pulledinto the yard and in a few minutes the Terminal Manager, whose name I don'tknow came in with the dispatcher.The manager said "0, no, not you again"to Burns.The manager then said to pull the trailer around to the back andI did so.Burns got in the truck with me.After we pulled around I went insideand called Roadway's Chicago office.The dispatcher asked if I could drivethe truck into Chicago. I asked if he'd be responsible.He said no. I saidI'd try as I didn't think the trailer was in too bad shape.The Terminal Managersaid "You won't take it anywhere, I am going to have it fixed here."The Terminal Manager then called a mechanic from the B & S Diesel Servicein Nashville.He came out in about 45 minutes or so.When he came out helooked the tandem over, went into the office and then came back and said weshould take the truck to Highway Equipment to get it fixed.He rode in thecab with us to show us the way. Burns was in the truck all of this time.Before he got in the truck the mechanic told me it would take 4 to 6 hours tofix the truck. I do not think Burns asked the mechanic, while in the truck,how long it would take to fix it. I do not believe that Burns had any con-versation with the Terminal Manager after we pulled in and the manager firstsaw us.As nearly as I can recall, he stayed in the truck the entire time.The manager at Nashville did not tell us to stay with the trailer nor did hegive us any other orders.When we got to Highway Equipment Co. the shop foreman came out andexamined the trailer.He then told me it would take from four to six hoursto fix the trailer.This was at 4 p.m. Burns was in the sleeper cab and hadno conversation with the foreman.The people from Highway then droppedthe trailer.I then told the shop foreman that we were going to get some-thing to eat. I did not tell him where we were going nor did he ask.Wethen drove to a restaurant downtown. I don't know the name of the restaurant.I would say that it was a couple of miles away. It was Burns' idea to go there.We then went to the "Grand Old Opry" because the B & S mechanic hadtold us it would take long enough for us to see the "Grand Old Opry."The"Grand Old Opry" is held in an auditorium in Nashville, I don't know thename of the street, it's on. It begins at 7 30 or 8.00 p in.We were therewhen it started and we remained there until about 10 p.m., or possibly 9:30p.m.We weren't seen there by anyone that I know of. I had never beenthere before.I don't know if Burns had. It was his idea to go there.Dur-ing the time we were there our tractor was parked on the street in a meteredzone near the "Grand Old Opry." I don't know if anyone from Roadway sawthe tractor or not. It was about 10 p.m or 10:15 when we got back toHighway Equipment.There was no one there. I was drivingWe hookedup the trailer together and drove into Chicago.When we got back to Chicago nothing was said to us.On Feb 13 at about2.30 I went to Roadway to see how I stood on the Board. I talked to Fred,the dispatcher, I asked him how it looked.He asked me if I would stick around.I said I wouldAt 3 p.m. he told me I would go out at 5 p.m. He saidhe'd send an extra man out because Burns had been fired. I had learned alittle earlier that Burns had been fired because T noticed his name wasn't onthe BoardI asked Fred and he told me "Burns has been fired because of whathappened down at Nashville."At about 5:15 p in , while I was waiting for the extra driver Johnson calledme into the office and told me I was fired for being unavailable for duty atNashvilleTenn. and Chicago, Ill.On Monday, Feb. 12 1 had called Burnsand told him I was going out for a while and asked him to take my call Ididn't know at the time that he was fired. It was my intention to check backwith him later.The company had called me while I was out. They didn'tcall Rurns because he was firedAbout 6.30 o m. that night I called Roadwayand the dispatcher told me that I'd been called and asked where I'd beenWehave had the call in the contract for some time but it had not been enforceduntil Burns came to Roadway and caused a fuss about it, among other things.When Johnson called me in and fired me he didn't ask me any questions aboutNashville.I argued with him and told him he couldn't make the firine stick.He said "We'll see" I don't think that Burns name was mentioned in theconversation.I do not think they really wanted to fire meThey just did soto get to Burns because he has been nothing but trouble.At the hearing theydidn't press the case against me very much. ROADWAY EXPRESS, INC.521After I was fired I went over to see Burns. I told him I'd been fired.Heasked me to give him a statement.He typed up a statement. I did notdictate it to him but a couple of times I had to change some things he wantedto put in the statement because they were untrue. I don't recall what theywereThere was a girl present who signed the statement as a witness.Partsof the statement is untrue.The parts of it that are untrue are the parts whichstate that we ate at the nearest restaurant, that the mechanic told me that itwould take 6 hours (he had said 4 to 6 hours) and that both of us slept inthe truck. I did not wake up at 9:30 p.m. I was at the Grand Old Opry at9:30 p.m. together with Bums.I don't know why I gave Burns the statement that I did.He did not promiseme anything for the statement. I was sore at the company because I'd beenfired.After I signed the statement Burns signed it and Audry Forrest signedit.Later Burns gave me a copy of the statement.When he gave it to meitwas notarized by a Marie Vierhe. I did not go to any Notary nor do Iknow who she is.At the Joint State Committee Burns called me as a witness.At the hearingI testified that I hadsigned the statement.I don't know if anyone from the company asked me whether the statementI signed was true. I don't remember if anyone from the company asked meabout the statement. I have been asked by various people from the com-pany,Haggard and Johnson, what happened in Nashville. I don't recallwhen they asked me. It was after I was fired. I think Haggard asked me onthe phone about it the night I was fired and I then went to the terminal andspoke to them, or at least Haggard.That night I did not tell Haggard that wewere at the Grand Old Opry. I have not as yet told the company the truth.No one from the union has asked me what took place in Nashville. I amtelling you the truth now because this has been on my conscience ever sinceI gave Burns the statement and I do not want to perjure myself.We did not eat at Shaneys on the night in question in Nashville.This is adrive-in on U.S. 41 in Nashville about 2 miles south of downtown Nashville,about 2 or 3 blocks west of Highway Equipment. I have eaten there in thepast with Burns.This was on Jan. 26, 1962 according to my log. This wasthe day of the I.C.C check.This was the only time I've eaten there. I wasnot there at all on the night of Feb. 10. I wanted to go there but he wantedto go downtown. I can't remember the name of the restaurant we ate inon Feb 10 It was located on 41A about I/2 block from the Federal Bldg. inwhich the ICC's located. It is about 1/2 block north of the courthouse. I hada meal and coffee. Burns had a meal and beer.He had two bottles I think.It has a player piano that a girl sits onIt is primarily a sea food house Ithink but I am not sure. I believe I had fish but I'm not sure. It is about 4blocks from the Grand Old Opry.We walked to the Grand Old Opry fromthe restaurant.I don't remember who was starring at the Grand Old Opry that night.It cost $1.00 or $1.50 to get inI purchased a program for $1.00 and gaveit to my girlfriend who still has it.At the Grand Old Opry you sit on churchbenches facing a stage.The performers are on the stage broadcasting overWSN. It is cowboy music.No dancing is allowed It was quite crowdedon the night we were there. It was still on when we left I understand theperformance last about 4 hours.Neither Burns or I knew where the studio was.I think the B & S mechanic told us where it was located.I have had the above statement read to me and consisting of six pages, thisincluded, and swear it is true.2515 So. LAWNDALE AvE.762-6377Subscribed and sworn to before me thisChicago, Ill.ERNEST H. KAUMANNS,26th day of March,1962 at0J.E. CLONEY.Record of Joint Area Committee HearingThe Trial Examiner was favorably impressed with the record made at the JointArea hearing. It consists of 65 pages of testimony taken and transcribed by anofficial reporter of Ace Reporting Co. James M Hoffa. acting in the nature of aproctor for the committee, conducted the interronating of the speakers in an apparentobjective and careful manner.The witnesses did not testify under oath, but an-parentlv all spoke freely without coercion or harassment.Of course. a coldtypographical record will not show the emotions of the testifier, the intonations, nor 522DECISIONS OF NATIONALLABOR RELATIONS BOARDreflect the demeanor of the person interrogated.However, from his reading andcareful study of the entire transcript, the Trial Examiner personally feels that allparties were treated alike, and at least in this hearing, were given their "day in court."The hearing ended on a colloquy beginning on page 114 as follows-Mr. HOFFA: What do you say to that9Mr. BURNS: Yes, that's true.Mr. HOFFA. Did you withhold any evidence at the State Committee?Mr. BURNS: No, sir, I did not.Mr. HOFFA: Did you have an opportunity to present all your evidence tothat State Committee that upheld that warning letter?Mr. BURNS. At the present time as far as I know I did have.Mr. HOFFA: I want to ask you one question then.Are you familiar withSection (a) of Article 8 as well as Section (b)?Mr. BURNS: Yes, I am.Mr. HOFFA: Then I want to ask the question of you again.Have we as aunion represented you properly, presented your case with all evidence you sub-mitted to us, and have you been permitted to submit all the evidence you havein your possession at this time before this duly constituted committee?Mr. BURNS: I still say "no."This case would have to be gone into con-cerning the previous warning letter once again.Mr. BURNS: I made the statement, as far as the discharge in itself at thisparticular hearing, I have no further evidence. I have made the statement.Mr HOFFA: Have you been given every opportunity to examine documentssubmitted by the company and ask questions concerning them, and have youbeen properly represented here?Mr. BURNS: I have had the opportunity to examine the documents but I feelthat unless the case is heard in its entirety I have not been properly representedhereMr. HOFFA: You are familiar with Section (a) which precludes this com-mittee from hearing evidence pertaining to a case under Article 8(a) once amajority vote has decided that case where you have been afforded an oppor-tunity at the State Committee, to submit all evidence and have an opportunityof properly presenting your case?Can we have an answer, Mr. Chairman?CHAIRMAN WILLIAMS- Do you have an answer to that?Mr. BURNS' To what, sir?Mr. HOFFA: Read the last statement I made.(The last question was read back.)Mr. BURNS: I will state I have read the agreement insofar as it is concernedbut familiarity would be something else.Mr. HOFFA: I have nothing else.Chairman Williams announced, "There is a unanimous decision by this committeethat the claim of the Union be denied and that the discharge of William Burnsbe upheld."ConclusionThe question presented here is whether the proceeding before the Joint AreaCommittee meets the standards of fairness and regularity required under the Board'sdoctrine inSpielbergManufacturing Company,112 NLRB 1080. The Trial Ex-aminer finds that in this case the same rule and rationale applies as the Boardapplied in the case ofDenver-Chicago Trucking Company, Inc.,132 NLRB 1416.The same labor contract applied here as there and the factual situations are similar.In the language of the Board, we are confronted squarely with the question whetherthe Board will honor the findings of the Joint Area Committee in accordance withtheSpielbergcase(supra).It is clear, however, that the Board's jurisdiction overunfair labor practices is exclusive under the Act and that the Board is not, therefore,bound by an arbitration decision or by grievance procedures established by acollective-bargaining contract between the parties.The Board concluded inSpielberg:In summary, the proceedings appear to have been fair and regular, all parties hadagreed to be bound, and the decision of the arbitration panel is not clearlyrepugnant to the purposes and policies of the Act. In these circumstances webelieve the desirable objective of encouraging the voluntary settlement of labordisputes will best be served by our recognition of the arbitrators' award.No claim was made that the hearings in these cases differed procedurally fromestablished practicenor was any claim of collusion asserted.Under these circum- ROADWAY EXPRESS, INC.523stances, failure to adopt the decision of the committee would imply an obligation tofix standards of formality in procedure on the part of grievance and arbitration panelswhich must be met before their awards could receive endorsement.We consideritenough underSpielbergif the procedures adopted meet normal standards as tosufficiency, fairness, and regularity.As to these, each case must rest on its ownbottom.Where, as here, the parties have found that the machinery which theyhave created for the amicable resolution of their disputes has adequately served itspurpose, we shall accept such a resolution absent evidence of irregularity, collusion,or inadequate provisions for the taking of testimony.CONCLUSIONS OF LAW1.The operations of Respondent Roadway Express, Inc., affect commerce withinthe meaning of Section 2(6) and (7) of the Act.2.LocalUnion No. 710, International Brotherhood of Teamsters, and RebelTeamsters are labor organizations within the meaning of Section 5 of the Act.RECOMMENDATIONIn view of the foregoing findings of fact and conclusions of law, it is recommendedthat the Board not disturb the decision of the Central States Joint Area Committee.APPENDIX ABURNS'COMMUNICATIONTO THIRTEENTH REGION(CertifiedMail)FEBRUARY 19, 1962.Mr. RossMADDEN,% National LaborRelations Board,176 West Adams Street,Chicago 3, Illinois.DEAR SIR: Please be advised that I was discharged from my position as a highwaytruck driver by my employer, Roadway Express Inc, on February 12, 1962.Mr.L. K. Johnson (terminal manager) called me at my home at 4:45 P.M on 2/12/62and informed me that I was being terminated because I was "unavailable for duty"atNashville,Tennessee on February 10, 1962.Also, on 2/12/62, I received aTelegram at 8:00 P.M. which was signed by Mr. Roy Haggard (operations manager)that states "You are herewith discharged for being unavailable for duty on Feb.10th 1962."On February 13th, I received a certified letter (#920405-postmarked2/12/62) that also informed me of my discharge.All communications originatedfrom the offices of Roadway Express Inc. which are located at 3400 West 51st Street,Chicago 32,Illinois.A certified letter dated 2/12/62, was sent to Mr. John Phalen (business representa-tive) of Local Union 710 of the International Brotherhood of Teamsters located at4217 South Halsted Street, Chicago,Illinois inprotest of my discharge.This letterwas sent in accordance with Articles 8 and 10 of the Over-The-Road Motor FreightAgreement because it is my belief that failure to protest and/or appear will resultin anautomatic forfeiture in my case.It is also my belief that I WILL NOT RECEIVE A FAIR HEARINGbecause ofthe following:#1. I am President of the REBEL TEAMSTER UNION and Iopenly opposeMr J. R. Hoffa and the present officers of local union #710.#2. I have publicly denounced the Joint State Committee (and some of itsmembers) as being "phony".#3. I have publicly declared that the Companies and the unionare in collusion.#4. At a hearing before the J S.C. on 11/28/61 I was denounced by a Boardmember (P. Janopoulous) WHILE THE BOARD WAS IN SESSION!!!#5. I have openly opposed the ILLEGAL operations of RoadwayExpress Inc:#6. I was campaign manager of a group that opposed the incumbent officers ofLocal 710 at an election in December 1961.#7. During the election I was slandered by officers of Local #710 and was dis-criminated against by certain employers.At the hearing (which is to be held on February 27, 1962 at the Shoreland Hotelin Chicago) I will request the committee to consider the following request:# 1. Permission to record the proceedings (previously denied)#2. A copy of the transcript of the hearing (previously denied)# 3. Permission to have my attorney present (previously denied) 524DECISIONSOF NATIONALLABOR RELATIONS BOARD#4. Federal Arbitration#5. A public poll of all votes#6. Names of all persons sitting on Board#7. A copy of Joint State Committee rules and regulations#8. Witnesses in my behalf (previously denied)#9. Names of all witnesses of the oppositionIt is my belief that the Joint State and Joint Area Committees are nothing but"kangaroo courts" and I have some evidence to support this belief which is nowbeing recorded on tape.A copy of this tape is available to you upon request.In closing, my only crime is that I expect Roadway Express to abide by the writtenagreement and the Local, State and Federal laws.Sincerely,(S)William J.Burns,WILLIAMJ.BURNS.1258 SOUTH MICHIGAN AVE., CHICAGO 5, ILLINOIS.cc: John CloneyFileAPPENDIX BOVER-TIE-ROAD MOTOR FREIGHT AGREEMENTARTICLE 8.-Grievance Machinery and Union LiabilitySECTION 1.(a)Where a Joint State Committee, by a majority vote, settles a dispute, noappeal may be taken to the Joint Area Committee. Such a decision will be final andbinding on both parties.Provided, however, that the Joint Area Committee shallhave the right to review and reverse any decision of the Joint City or State Com-mittee and make a final decision on the case if the Joint Area Committee has reasonto believe the decision was not based on the facts as presented to the City or StateCommittee or in the possession of either party and not presented to the City orStateCommittee, provided further, however, that such action by the Joint AreaCommittee may be taken only by unanimous vote.(b)Where a Joint State Committee is unable to agree or come to a decision ona case, it shall, at the request of the Union or the Employer involved, be appealedto the Joint Area Committee at the next regularly constituted session.APPENDIX CRESUME OF WILLIAM J. BURNS' GRIEVANCE AND WARNING HISTORYItemNoDateItemGO 11---15/16/60WARNING LETTERO C. 12---25/21/60Reportinglate for dutyon 5/13160.WARNING LETTER AND SUSPENSION-O.C. 15---36/23/601-daysuspension (5/21-22/60) refusing a load on 5/21/60.WARNING LETTERG.C. 14---46/17/60Speeding6/12/60BURNS LETTER TO PHALEN(13 items).56/27/60PR-26 REPORTING #4 ABOVE1)Protesting warning letter and suspension of 5/21/60.2)Run-around of Roth and Benzine 3/26-27/60.3)Run-around by Washlow 4/13/60.4)Run-around by Baronick 4/19/605)Run-around by Hibbs 5/4/606)Run-around by Taylor 5/5/60.7)Run-around by Poole 4/17-30/60.8)Protesting warning letter of 5/16/60. (Second time9)Protesting correction of log sheet 5/12/60.10)Run-around of Hendel 6/10/60.11)Protesting Article XXIIa) 1-hour 1/22/60b) 1-hour 2/12/60c)3,^hour 2/28/60.d) $2 48 meal ticket 3/6/60e)1%-hour 3/30/60f)% hour and $2 06 meals 4/3/60. ROADWAY EXPRESS, INC.525RESUME OF WILLIAM J. BURNS' GRIEVANCE AND WARNING HISTORY-ContinuedItemNo.ItemDateg)34 hour 5/4/60.h) 2 hours 5/8/601)5 hours 6/4/60.12)Protesting abuse of free time.66/28/60PR-27 REPORTING-RESULTS OF 6/27/60 ILLINOIS STATEHEARING1)Pay 24 hours-due to no prior warning letter-all other items"not properly before committee "G.C 16---77/ 6/60BURNS' LETTER TO ROY HAGGARD 7/6/60 (carbon copy to:Local 710 and Galen Roush)1)Protest warning letter 5/16/60 (third time)2)Protest warning letter and suspension 5/21/60 (he won this-6/27-protesting again)G.C. 17---88/23/60PHALEN COVER LETTER AND BURNS' GRIEVANCE.8/21/601)Poole run-around 4/16-17/60 (withdrawn).2)Poole run-around 4/25-26/60 (withdrawn).3)Roth and Benzine run-around 3/26-27/60 (withdrawn).4)Washlow run-around 4/12-13/60 (pay 634 hours).5) a) Taylor run-around 5/5/60(withdrawn).b) Order of dispatch(withdrawn).6)Request bid runs(withdrawn)7)Citydrivers to Ottawa,Illinois 8/9/60 (withdrawn).8) a) Protest warning letter 5/16/60(withdrawn)(Company towithdraw letter).b) Protest warning letter 5/21/60(previously protested).c)Protest warning letter 6/23/60.9) 1-hour pay 2/12/60(pay 1 hour)10)% terminal time 2/22/60(withdrawn)11)34 hour high water 3/30/60 (withdrawn).12)% hour layover2/28/60(withdrawn)13) $2 06 meal allowance 4/3/60(pay $2 06).14) 42 mileson 8/9/60 (pay 42 miles).G.C. 18---99/10/60HAGGARD LETTER TO BURNS WITHDRAWING WARNINGLETTER OF 5/16/60 FOR REPORTING LATE FOR DUTY.O C. 19---10/18/60Grievance.G.C.20---1011/ 1/60PHALEN COVER LETTER AND BURNS' GRIEVANCE12/13/60CLAIMING RUN-AROUND ON 10/29/60.1112/21/60PR-26 FORM RE ABOVE GRIEVANCE.1212/21/60PR-27 FORM REPORTING ABOVE CLAIM UPHELD BYILLINOIS STATE GRIEVANCE COMMITTEE ON 12/20/60.G C. 7----1133/28/61BURNS' LETTER TO O'BRIEN (Carbon copyHotfa, R. Kennedy,Goldberg, Qualls) (Copy to Roush-to Gunn).143/31/61GUNN MEMO TO L K JOHNSON RE ABOVE REQUESTINGADVISE.154/ 3/61L. K JOHNSON MEMO TO GUNN1)Pay claim-was paid2)Company falsifies log books-drivers keep log book.3)Fail to maintain equipment-we regularly inspect and serviceequipment.4)Company permits excessive hours ICC-deny.5) Illegal operation and overloading-no knowledge of illegal opera-tion and units not overloaded for roads over which scheduledto travel.6)Driver arrests overloads-Company is arrested not driver.Com-pany pays fines7)Don't recognize union contract-deny.8)Harrassment of members-deny9)Dispatch of defective equipment-deny.10)Burns run-around claim South Bend-Burns sick and properlyplaced on board upon return.11)Run-around Winston-Salem team to Atlanta-factual case paid.12)Claim 19hours breakdown South Bend-denied. 526DECISIONSOF NATIONALLABOR RELATIONS BOARDRESUME OF WILLIAM J. BURNS' GRIEVANCE AND WARNING HISTORY-ContinuedItemNoDateItem165/ 8/61L. K. JOHNSON MEMO RE RECOMMENDATIONOF BURNS175/11/61FOR DRIVER SUPERINTENDENT POSITION.H. A. SYKES MEMO RE BURNS FOR DRIVER SUPERIN-.C 238/17/61TENDENT POSITION-NO:1) Should have respect of men.2) Should be loyal to Company.3)Promotion would indicate that trouble makers move up.4)Wantaggressive leader not fighter and trouble maker.PHALEN COVER LETTER AND BURNS LETTEROF GRIEV-7/19/61ANCE:1)Poolerun-around 6/21/61.19207/25/617/26/610. C. 24 1 21 18/10/61228/16/618/16/612) "Willie" run-around 7/2/61.3)Felger run-around of Poole and Hibbs 7/2/61 (Poole and Hibbshave not claimed)4)Burns run-around of Ozmanski 5/19/615)Run-around for allWinston-Salem sleepers toMilwaukee.(March 1961-approved by JAC )6) Smith and Martin run-around of 0 zm anski and Felger on openingday of new bids.7)Protesting dispatch Chicago drivers from Atlanta to Chicago viaGreenville.8)Protesting action of Roadway in wilfully violating local, stateand federal laws-overloading.9)Protesting dispatch system-requesting seniority extra board.10)Claim 3$ hours plus meal on 4/21/61.11)Claim mileage pay on 4/11/61.PR-26 REPORTING ABOVE GRIEVANCE.PR-27 REPORTING RESULTS OF ABOVI HEARD ON 7/25/61:1)Hold over at Burns'request.2)Denied.3)Denied.4)Denied.5) Joint Area Committee.6)Denied.7) Joint Area Committee.8) Improperly before committee.9)Denied.10)Pay 3 hours.11)Pay $2.35L.K. JOHNSON LETTER TO BURNS-TERMINATING-Refusal to accept work assignment.PHALEN COVER LETTER AND BURNS GRIEVANCE:1)Protest sleeper team Chicago to Atlanta to South Bend to Atlantato South Bend to Chicago.2) a) Protesting abuse of free time 4/3/61.b) Run-around at Atlanta apparently 4/3/61.3)Hibbs run-around of Burns 3/5/61.4)Run-around of Burns by entire board 3/25, 28/61.5)Reopen #2 beard 7/25/61 which was denied6) a) J hour shoptime 4/12/61.b) $1 65 meal on 4/14/61.7)Run-arounds of self since 1/21/60 because no seniority dispatch.8)ProtestingWinston-Salem team fromMilwaukee 6/20/61 toBoston.9)Protesting Winston-Salem team from Milwaukee 3/8/61 to Atlanta10)ProtestingWinston-Salem team fromMilwaukee 3/8/61 toNew York.11) Shaw and Orr run-around 2/11/61.12)Protesting dispatch sleeper teams from St. Louis.13)Claim for additional pay 40,000 pounds.14)Mileage claim on 5/19/61. ROADWAY EXPRESS, INC.527RESUMEOF WILLIAMJ.BURNS'GRIEVANCE AND WARNING HISTORY-ContinuedItemNo2324ItemDate15) a) 8 hour pay 8/3/60-Loss of day's pay.b) 8 hour pay 11/29/60-Loss of day's pay.c) 8 hour pay 12/20/60-Loss of day's pay.d) 8 hour pay 12/26/61-Loss of day's pay.16)Protesting discharge of 8/10/61.8/16/61PR-26 FORM ON ABOVE.9/ 5/61PR-27 FORM ON ABOVE WHICH WAS HEARD 8/29/61:1) Improperly before committee.2)Pay 6 hours3)Hold over4)Hold over.5)Hold over.6) a) Pay j hour.b)Denied.7)Referred Joint Area Committee.8)Referred Joint Area Committee.9)Referred Joint Area Committee10)Referred Joint Area Committee.11)Pay 6 hours.12)Referred Joint Area Committee.13)Pay 91e.14)Pay $4.74.5/29/6115)Denied.16)Reinstate-Pay $559 81.Reduce dischargeletterto warningletter.WARNING LETTER-in lieu of discharge letter of 8/10/61 per com-269/ 7/61mittee-refusing work assignmentWARNING LETTER-being unavailable for work 9/5/61.G.O.269/11/61Dr certificate.279/11/61PHALEN'S LETTER PROTESTING WARNING LETTER8/29/61 AND 9/7/61289/20/61PR-26 FORM ON ABOVE GRIEVANCE.2910/23/61PR-27 FORM REPORTING RESULTS HEARING 9/26/61.3010/16/61Both warning letters stand-protest deniedGUNN LETTER REQUESTING TRANSCRIPT OF SEPT. 1961.Sept 1961JAC AND PAGES 88-124 OF SEPT 1961 JAC MEETING:G.O.2631JAC11/10/61Result of seniority dispatch-denied.Result of Winton-Salem-Milwaukee-denied.WARNING LETTER-unavailable for work 11/8/613211/22/61WITHDRAW LETTER OF 11/10/61 FOR BEING UNAVAILABLE11/8/61G.O. 2713311/20/61PHALEN LETTER AND BURNS' GRIEVANCE:11/21/611)a) Protest warning letter of 11/10/61.b) Run-around 11/9/61.34353637382) 10 hours delay time 10/29/61 per 12/20/61 decision.3)Run-around trailer 3133 11/18/614) a) Delay time for Hibbs and Burns on 12/9/60 SouthBend-12hoursb)Delay time for Hibbs and Burns on 1/9/61 Gadsden, Alabama-8 hours5)Protest of Company requiring Doctor's certificate.12/ 4/61PR-26-REPORTING ABOVE12/ 5/61PR-27-REPORTING RESULTS OF MEETING 11/28/61:1) Improperly before committee.2)Denied3) Improperly before committee.4) 9t, hours South Bend5)Pay Chicago-Atlanta turn-around.1/29/62WARNING LETTER-OFF ROUTE 1/26/62.1/29/62WARNING LETTER-FAILURE TO FOLLOW INSTRUCTIONS1/26/621/29/62WARNING LETTER-DELAYING FREIGHT 1/26/62. 528DECISIONS OF NATIONAL LABOR RELATIONS BOARDRESUME OF WILLIAM J. BuRNs'GRIEVANCE AND WARNING HISTORY-ContinuedItemNo.DateItem392/ 7/62WARNING LETTER-SPEEDING, VIOLATING COMPANYSPEED AND FAILURE TO NOTIFY COMAPNY OF ARRESTON 1/7/62402/12/62PHALEN LETTER.412/15/62PR-261) 3 hours on 1/26/62-ICC check.2) 5 hours at Atlanta-Breakdown3)Warning letters 1/29/62.4)Vacation pay 1959-1960422/28/62PR-27 REPORTING RESULTS 2/27/621)Claim upheld.2)Claim upheld3)Warning letters invalid.4)Denied432/12/62DISCHARGE LETTER-being unavailable for duty 2/10/62.442/19/62PHALEN LETTER OF PROTEST OF DISCHARGE452/20/62PR-261)Protest warning letter 2/7/62-speeding2)Protest discharge462/28/62PR-27-Discharge-deadlocked to Joint Area Committee.46a--------------TRANSCRIPT OF ABOVE472/28/62PR-27-Protest of warning letter of 2/7/62 for speeding-DeniedWarningletter to stand483/ 5/62LETTER WITHDRAWING WARNING LETTER OF 1/29/62-failure to follow instructions493/ 5/62LETTER WITHDRAWING WARNING LETTER OF 1/29/62-off route503/ 5/62LETTER WITHDRAWING WARNING LETTER OF 1/29/62-delaying freight513/29/62PR-27-Joint Area Committee upheld discharge on 3/27/6252JAC 3/62JOINT AREA COMMITTEE TRANSCRIPT PAGES 52-118.SUPPLEMENTAL INTERMEDIATE REPORTOn June 3, 1963, Trial Examiner John C. Fischer issued his Intermediate Reportand Recommended Order in the above-entitled proceeding, in which he concludedthat the proceeding before the Central States Joint Area Committee, herein calledthe Committee, met the standards of fairness and regularity required under theBoard's doctrine inSpielberg Manufacturing Company,112 NLRB 1080.He there-fore found it unnecessary to resolve certain credibility issues, made no findingswith respect to the 8(a)(1) and (3) allegations as set forth in the complaint, asamended, and recommended that the Board not disturb the Committee's decisionto uphold the discharge of William Burns, the Charging Party herein.Thereafter,on June 26, 1963, the Charging Party filed exceptions to the Intermediate Report.Neither the General Counsel nor Respondent Roadway Express filed exceptions tothe Intermediate Report.. (The Trial Examiner applied literally theSpielbergrule.)The Board on August 7, 1963, issued an order remanding proceeding to TrialExaminer Fischer for the preparation and issuance of a Supplemental IntermediateReport, setting forth the resolution of credibility issues, and findings and conclu-sions with respect to the unfair labor practices alleged in the complaint, as amended.William J. Burns (hereinafter referred to as Burns or the Charging Party), onFebruary 23, 1962, filed charges against Roadway Express, Inc. (hereinafter referredto as the Respondent), alleging violations of Section 8(a)(1) and (3) of the Na-tional Labor Relations Act (hereinafter referred to as the Act)On June 1, 1962,the General Counsel of the National Labor Relations Board (hereinafter referredto as the Board), issued a complaint against Respondent, alleging it had violatedSection 8(a) (1) and (3) of the Act.By certified mail, bearing date of March 6, 1963, the Trial Examiner received asix-page document (carbon copy) addressed to Mr. Irving Herman, Director, Officeof Appeals, National Labor Relations Board.A notation opposite the signature"William J. Burns" indicates that a similar carbon copy was also sent to the At- ROADWAY EXPRESS, INC.529torney General of the United States.This document, in the nature of a brief, pur-ports to be a request for review of Cases Nos. 13-CA-5009 and 13-CA-1253-1,1253-2, 1253-3.Receipt of this document was acknowledged by the Trial Examineronly as "noted." It was not a part of the formal file of this case and was not then soconsidered by the Trial Examiner.However, the Trial Examiner has taken officialnotice of such document and makes it part of the record as Appendix 1.Uponthe entire record in this case, including the admissions in the answer, the stipula-tions of the parties, the briefs filed, and from my observation of the witnesses, Imake the following:FINDINGS OF FACTLocal Union No. 710, I.B. of T. (hereinafter referred to as Local 710) has beenthe collective-bargaining agent for Respondent Roadways' over-the-road drivers.The provisions of the contract between the parties are contained in the Over-the-RoadMotor Freight Agreement for the Central States area.Burns, the Charging Party,began working for Roadway as an over-the-road driver on January 21, 1960.Burnswas discharged by Roadway on February 12, 1962. Respondent's defense wasthat Burns was discharged for "cause" in that he abandoned for at least 3 or 4 hoursat night in Nashville, Tennessee, his trailer loaded with a valuable cargo.GeneralCounsel urged that Burns was discriminatorily discharged because of his engage-ment in protected union activities guaranteed by Section 7 of the Act-the defensea mere pretext-thereby violating Section 8(a) (1) and (3) of the Act.Under the grievance procedure provided by the contract between Respondentand the Union, Burns' discharge became the subject for action under the grievanceprocedure before the Joint State Committee which consisted of six members-three chosen by management and three by the Union. The meeting was dead-locked with three members voting to sustain the discharge, and three membersvoting to sustain the Charging Party's grievance.Grievances resulting in a tie voteof the State committee automatically went to the Joint States Area Committee forfinal disposition.The Joint Area Committee unanimously sustained the dischargeand disallowed the grievances.Within a week after his discharge on February 12, 1962, for being "unavailable,"Burns wrote a letter, dated February 19, 1962, to Mr. Ross Madden, Regional Di-rector for Thirteenth Region, in which he stated, among other things, "It is mybelief that the Joint State and Joint Area Committees are nothing but `kangaroocourts' and I have some evidence to support this belief which is now being recordedon tape.Copies of this tape is available to you upon request. In closing, myonly crime is that I expect Roadway Express to abide by the written agreementand the Local, State, and Federal Laws ... it is also my belief that I WILL NOTRECEIVE A FAIR HEARING because of the following:#1. I am President of the REBEL TEAMSTER UNION and I openly op-pose Mr. J. R. Hoffa and the present officers of Local union #7 10.#2. I have publicly denounced the Joint State Committee (and some of itsmembers) as being "phony."#3. I have publicly declared that the Companies and the union are incollusion.#4. At a hearing before the J.S.C. on 11/28/61 I was denounced by aBoard member (P Janopoulous) WHILE THE BOARD WAS IN SESSION"!!#5. I have openly opposed the ILLEGAL operations of Roadway ExpressInc:#6. I was campaign manager of a group that opposed the incumbent officersof Local 710 at an election in December 1961.#7. During the election I was slandered by officers of Local #710 and wasdiscriminated against by certain employers."Voluminous testimony was taken for the record.Much of this testimony con-cerns the multifarious grievances which Burns filed, together with his extensivewarning history.Also,Burns underwent nearly 5 days of searching cross-examination by Respondent Counsel Rabe.A resume of Burns' 70 grievances ap-pears as Appendix C in the Intermediate Report. In his brief to the Trial Examiner,the General Counsel stated that he could see only two points of testimony whereBurns' credibility is challenged.He cited the first question as being whether P'irnswas ever told to stay with the trailer unit while it was being repaired in Nashville,and secondly, where did Burns and Kaumanns go after leaving Highway Equipmenton February 10, 1962.The Trial Examiner agrees that there are really very fewdisputed facts in this case other than the resolution of these two credibility issues.Several witnesses were called to the stand and gave their versions of events within734-070-64-vol. 145-35 530DECISIONS OF NATIONAL LABOR RELATIONS BOARDtheir knowledge.Whether significant or not, whether purposely or not, two wit-nesses who were prime figures in this real life drama-Roadway Manager Johnsonand Burns'companion-driverKaumanns-were not called to the stand to testifyeither by General Counsel or Respondent counsel.Bums denied that he was evertold to stay with the trailer,and likewise denied that he went to the theater andheard the"Grand Old Opry"while waiting for the trailer to be repaired.Rather,after his supper, he claimed to have remained asleep in the cab until awakened byKaumanns hooking up the trailer,and starting for Chicago,about 10 p in.Burns was not fired because he went to the Grand Old Opry and then lied aboutitbefore the State committee.Burns was fired for leaving unattended for aprolonged period his truck and trailer with its valuable cargo.Kaumanns receivedthe same treatment because he wasin pari delicto.As heretofore indicated,Burns and Kaumanns were engaged in a round trip fromChicago to Atlanta.They left Atlanta on February 9.And at Murfreesboro,Tennessee,Burns discovered that the trailer was out of alignment and was "dog-tracking to the left."Burns called Roadway's Winston-Salem terminal and re-ported the facts to the dispatcher who ordered them to take the trailer to the MackTruck Company in Nashville.Arriving at the Mack Company in Nashville about11 a.m., Burns was informed by the foreman that Mack could not make the repairs.Burns reported this to Winston-Salem,and accompanied by a Mack Company em-ployee drove to an alignment company in Nashville, Safety Service,Inc.Itbe-ing about noon closing time on Saturday, Mr White, service manager for SafetyService,told Burns that the trailer would have to be held over until Monday becauseitwould take approximately 6 hours to repair the trailer.Upon advising Winston-Salem on this situation,Burns was instructed to take the trailer to Roadway's Nash-ville terminal.Arriving at the terminal office Burns was advised that Mr. Shuford,the terminal manager,was out to lunch. Shortly thereafter Shuford drove up in apanel truck,and recognizing him as president of the Rebel Teamsters Union, and asthe driver who had complained to the Interstate Commerce Commission official inNashville on January 26 that his truck was unroadworthy, greeted Burns by saying,"Oh, no not you again"Burns replied to Shuford:"I'm not here to argue aboutanything.I'm here to tell you what I was told to tell you, and then it's up to you.Any further questions,I'llbe glad to answer,but I'm going to go into the sleeper,and my partner can take care of the situation."According to Burns, after report-ing the facts to Shuford he undressed and got into the bunk leaving the matter inthe hands of Kaumanns.Kaumanns reported the situation to Roadway'sChicagodispatcher and was told to return to Chicago.However, Shuford decided that thetrailer was unsafe and directed them to remain in Nashville until it was repairedShuford's testimony of the conversation with Burns at the terminal was- "I askedthe driver,Burns, what the trouble was.And he informed me that he was havingmechanical difficulties and that he wanted to get them repaired.so I told himto stay with the unit, that he was on duty,and to do so until instructed to dootherwise,and then I told him that I would take care of the repairing of the equip-ment "(At the hearing,Shuford and his assistant,Bentley, testified that Shufordtold Kaumanns to stay with the equipment and that Burns was not present)Thereis a conflict or a discrepancy in the testimony at the hearing as to whether Shufordtold Burns to stay with the equipment.Shuford testified that Bentley and Kaumannsboth were present when he told Burns to stay with the unit.Bentley. on cross-examination,could not say positively whether he heard Shuford tell Burns to staywith the truck,and Kaumanns in his affidavit stated, "The manager at Nashville didnot tell us to stay with the trailer nor did he give us any other orders."However,both Shuford and Bentley testified that Shuford told Kaumanns to stay with theequipment although Burns was not present.The Trial Examiner credits Shuford'sversion simply because Shuford was areliable witness,and Burns was one credible only when his critical testimony wascorroborated or substantiated.Also, it would be implausible for a high-rankingsupervisor not to specifically direct subordinate truckdrivers to stay with their equip-ment until it was in condition to continue and finish its trip. It would be thenormal comment that a responsible supervisor would make under the circumstancesLikewise the Trial Examiner accepts the statement of Shuford and Bentley thatShuford directed Kaumanns to stay with the equipment even though Burns was notpresent.Kaumanns'affidavit that "the manager at Nashville did not tell us to staywith thetrailernor did he give us any other orders,"may be ambiguous as towhether he meant just the trailer or the whole equipmentAnd likewise is thephrase "nor did he give us any other orders."The Trial Examiner specificallyfinds that both Burns and Kaumanns were ordered to stay on duty with theirequipment. ROADWAY EXPRESS, INC.531About 4 p.m. Kaumanns, accompanied by mechanic Bernard Sharpe, started fortheHighway Equipment Company.Burns was asleep in the bunk.En route,Sharpe advised Kaumanns that it would take between 4 and 7 hours to rebush thetrailer.Although Burns had awakened when the truck started for Highway Equip-ment Company and was told of their destination, he remained asleep in the truckwhile it was there.Highway Foreman Caldwell inspected the trailer, got Bentley'sapproval to make the necessary repairs which would take from 4 to 6 hours, andset his crew to work on the trailer about 4:30 p.m. The work was completedabout 7 p.m.After Highway mechanics detached the trailer to work on it, Kaumanns awakenedBurns and suggested that they go to eatAccording to Kaumanns' version, givenin his affidavit to the Chicago Regional Office, and the true version as accepted bythe Trial Examiner, the following events transpired:When Johnson called me in and fired me he didn't ask me any questions aboutNashville.I argued with him and told him he couldn't make the firing stick.He said "We'll see." I don't think that Burns name was mentioned in the con-versation.I do not think they really wanted to fire me.They just did so toget to Burns because he has been nothing but trouble.At the hearing theydidn't press the case against me very much.After I was fired I went over tosee Burns.I told him I'd been fired.He asked me to give him a statement.He typed up a statement. I did not dictate it to him but a couple of timesI had to change some things he wanted to put in the statement because theywere untrue. I don't recall what they were.There was a girl present whosigned the statement as a witness.Parts of the statement is untrue.The partsof it that are untrue are the parts which state that we ate at the nearestrestaurant, that the mechanic told me that it would take 6 hours (he had said4 to 6 hours) and that both of us slept in the truck. I did not wake up at9:30 p.m. I was at the Grand Old Opry at 9:30 p.m. together with Burns ..I don't know why I gave Burns the statement that I did.He did not promiseme anything for the statement. I was sore at the company because I'd beenfiredAfter I signed the statement Burns signed it and Audry Forrest signedit.Later Burns gave me a copy of the statementWhen he gave it to me itwas notarized by a Marie Vierhe. I did not go to any notary nor do I knowwho she is . . . . I have not as yet told the company the truth.No one fromthe union has asked me what took place in Nashville. I am telling you thetruth now because this has been on my conscience ever since I gave Burnsthe statement and I do not want to perjure myself.Some three conversations between Bentley and Caldwell were had while therepairs were made. In one of these Bentley asked Caldwell to call him back whenthe work was finished for further instructions.Bentley advised Dispatcher Saunders,who relieved him, to call Terminal Manager Johnson in Chicago for instructionsand to advise him in the matter. Saunders testified that Caldwell called him about8 p in. saying that the trailer was ready to go but the drivers were not there.Hetestified that he asked Caldwell if he knew where the drivers were and Caldwell saidhe did not know. Being informed by Caldwell that the shop was goine to beclosed, he stated that he did not want the trailer left locked in the shop, and askedCaldwell if he thought it safe to leave the truck outside on the lot.Caldwell repliedthat the area was well lighted and he thought it would be all rightSaunders' testi-mony in this connection was: "I told him to pull it outside where it could be pickedup when they were ready to go, when they came back."Burns and Kaumanns arrived at Roadway's Chicago terminal about noon onFebruary 11, 1962.Nothing was said to either one of them at this time by eitherManager Johnson or Supervisor HaggardThe next day, February 12, Johnsontelephoned Burns and told him he was terminated for being unavailable for dutyinNashville on February 10.This discharge was confirmed by a telegram signedby Mr. Haggard. The next day, February 13, Burns was informed by certifiedletter of his discharge.Kaumanns was discharged the same day.Contentions of CounselFirst, it is established beyond a doubt that Burns was a good driver.He neverhad an accident and had considerable knowledge of the trucking industry.He wassuch a good driver that both the operations manager and the terminal manager werevigorously recommending him for a supervisory position. 532DECISIONSOF NATIONAL LABORRELATIONS BOARDSecondly, it is manifest that Respondent disapproved of Burns'actions in filinggrievances and asserting his contract rights.Such things were just not done byRespondent's employees.Johnson made this abundantly clear to Burns in 1960and let him know Respondent would weed out the radicals.Respondent's attitudetoward Burns'activities is shown by the testimony of Gunn and Haggard.Gunnconsidered Burns as being"disloyal"while Haggard considered him "unfair."Third,the record shows a direct correlation between Burns'protected activitiesand the way Respondent treated him.Whenever Burns would file a grievance orassert a contract right, Respondent would retaliate by giving him a warning letteror discharging him on the slightest pretext.The fact that Respondent was trying torid itself of Burns in this method became even more clear after he began his "Rebel"activities in July 1961.For example-on August 10, 1961,Burns was dischargedfor refusing to drive a truck which Johnson knew was overloaded,in violation ofthe union contract.On August 29, 1961, he received a warning letter for theAugust 10 discharge.On September 7, 1961,he received a warning letter for beingunavailable for work(on which the instant discharge depends)even though Haggardknew he was sick and had excused his absence:on September 11, 1961, he wasrequired to have a doctor's certificate to return to work although no such require-ment previously existed; on November 8, 1961,he was given a warning letter forbeing unavailable for work even though Haggard knew he was called contrary to thecontract provisions;on January 26,1962, he received three warning letters for havinga truck inspected by the Interstate Commerce Commission even though Respondentknew the truck was defective and that Burns was going to have it inspected; onFebruary 7, 1962, he received a warning letter for violating State speed limitsalthough he had never been convicted of the offense.Fourth,Respondent's "policy," according to Gunn and Haggard,was to be lenientwith dischargees,always to investigate thoroughly before discharging a man, and toquestion a man before taking disciplinary action.Yet, Burns was fired on Febru-ary 12 without an investigation and without being questioned as to what happened.Fifth,in both the January 26 and February 10 incidents,Kaumanns was withBurns, yet escaped the disciplinary treatment handed out to Burns. It should benoted in this respect that especially as to the February 10 incident,Kaumanns,because he was at all times the driver after arriving at the Respondent'sNashvilleterminal,was more culpable for what occurred.Sixth, it was Respondent's officials who ordered the"valuable" cargo to be leftoutside in the highway parking lot, even though it was known the drivers werenot present.Furthermore,with this knowledge,Respondent'sofficials made noeffort to find or contact the drivers.Respondent Counsel Rabe,in his comprehensive brief,among other contentionsargued:No evidence was offered to substantiate any unlawful motivation for the dischargeof Burns.Thereisnot one shred of testimony in the record to indicate supportfor Burns' wild accusations that the Respondent was in collusion with.the TeamstersUnion presumably to undermine the Rebel Teamsters Union.Any person with thecommonly held knowledge of difficulties the Teamsters Union has created for em-ployers in the trucking industry would find it difficult to imagine why a truckingemployer would not be sympathetic to a rival organization in the trucking industry-if it was a bona fide labor organization.However, he was not discharged for any union activity,and the evidence in thisrecord does not support any such conclusion.Haggard, his superior,who dis-charged him said,"Mr. Burns was discharged for being unavailable for duty inNashville, Tennessee.It had nothing to do with his activities,as far as I personallywas concerned."Burns' ultimate discharge on February 12, 1962, was for the simple but seriousviolation of a companyrule.Truckdriverswere requiredby theRespondent toremain"on duty" with their truck outfit at all times until they were relieved fromduty by a responsible supervisor of the Company.At no time was either of thedrivers told by any supervisory representative that they were taken off duty or thatthey could leave their outfit.On the contrary,they were instructed by Respondent'sNashville supervisor,Shuford,to remain with their outfit.In direct violation ofthese instructions and also in violation of the standing company rule to remain onduty until relieved by a supervisor, the two drivers unhooked the tractor from thetrailer and went several miles away to the center of Nashville, in the tractor, tothe famous hillbilly show,"The Grand Old Opry." They were gone for at least 3or 4 hours.In the meantime,the garage had finished the repairs on the trailerand had notified Respondent'sNashville Terminal of this fact and advised also thatthe two drivers were not available and could not be found. ROADWAY EXPRESS, INC.533Any normal person who had previously caused as much trouble as Burns wouldhave known that he was placing his job in jeopardy by such neglect.The Respondent presented affidavits from its supervisory personnel in Nashville,Tennessee, to the effect that both Burns and Kaumanns were away from their outfit,without the supervisors havinganyknowledge of their whereabouts, and that thegarage had called Respondent's terminal on several occasions to say that the trucktrailerwould be parked outside since the repairs were finished.The Illinois JointState Committee could not reach a majority decision, and in accordance with theprovisions of the labor contract, the deadlocked case was then referred to the nexthigher step in the grievance procedure, consisting of the Joint Area Committee.ConclusionsThis case has been likened to an iceberg-only one-eighth of itsmassexposed.It has been bruited [sic] around the Board for a long time. The Charging Party'scharges have been lodged with the Fifteenth Region, communicated to the AttorneyGeneral of the United States, the Secretary of Labor, officials of the InterstateCommerce Commission, the McClellan Senate Investigating Committee, and otherBoard officials, as well as to a large segment of the radio and television audience ofthe metropolitan area of Chicago.Likewise, certain participants and witnesses havebeen subject to criminal prosecution by the United States attorney for the district,and by the prosecuting attorney of Cook County.This Trial Examiner has before him the comparatively narrow issue of whetherthe Respondent is quilty of illegally interfering with, restraining, and coercing theCharging Party, Burns, as well as other employees, in the exercise of rights guaranteedin Section 7 of the Act, and of discriminatorily discharging him in violation ofSection 8 (a) (3) and (1) of the Act.I,as the Trial Examiner, find, on the basis of the whole record before me, thatthe General Counsel has not established his burden of proof of the allegations of hiscomplaint by the preponderance of the credible evidence, and it will berecommendedthat the complaint be dismissed in its entirety.As heretofore recited, the Respondentdischarged Burns for cause.CONCLUSIONS OF LAW1.The operations of Respondent Roadway Express, Inc., affect commerce withinthe meaning of Section 2(6) and (7) of the Act.2.LocalUnion No. 710, International Brotherhood of Teamsters, and RebelTeamsters Union are labor organizations within the meaning of Section 5 of the Act.3.Respondent has not engaged in unfair labor practices within the meaning ofSection 8(a) (1) and (3)of the Act.RECOMMENDATIONIn view ofthe foregoingfindingsof factand conclusions of law,it is recommendedthat the complaintbe dismissed in itsentirety.APPENDIX(CertifiedMail)MARCH6,1963.Mr. IRVING HERMAN,Director,Office of Appeals,National Labor Relations Board,Washington, D.C.Please be advised that this is a request for a review of Case Nos.13-CA-5009 and13-CB-1253-1-2-3.You willrecall thatMr. Kenneth Smith and I visited you in your office onOctober 10, 1962 and it was agreed that the aforementioned cases would be reviewedby you when the documents(so important to an intelligent appeal)were releasedby the Thirteenth Region,in the matter of CaseNo. 13-CA-4711.I am happyto report that the proceedings have been terminated, the briefs have been filed, andeven though all my documents have not been returned to me,you should be ableto reach a speedy decision because all data hereinafter referred to, is now in thehands of Trial Examiner John C. Fischer and therefore should be available foryour perusal.I will attempt to confine myself to the facts,statements made underoath,exhibits,etc; however,Imay find it necessary to digress,in order to presenta better picture to the reader. 534DECISIONSOF NATIONALLABOR RELATIONS BOARDReason for the ChargesI,William J.Burns, onor about July 9, 1962, filed charges with the ThirteenthRegion of the National Labor Relations Board alleging that the International Brother-hood of Teamsters, the Central Motor Freight Association, the Central Conferenceof Teamsters and Local 710, International Brotherhood of Teamsters, discriminatedagainstmeby conducting grievance and/or arbitration procedures thatdoes notconform to the standardsof fairness as requiredby the National LaborRelationsBoard.Statement of FactsOn January 21, 1960, I became employed as an over-the-road driver by RoadwayExpress Inc.At the time that I applied for employment, I also submitted a typedresume of my past experience.Because of my experience as a Director of Safetyand Personnel, I was requested by Mr. Del Knight (a Safety Supervisor, employedby Roadway)to assumethe position of Driver Supervisor rather than that of driver.This position was refused because of relocation requirements and inadequate salary.Within two months after being hired, I found that Roadway not only deliberatelyviolated and/or positively refused to rectify the violations of the existingagreementbut also threatened the drivers with a lower pay scale by confining them to theChicago-Milwaukee run.Thismaneuver had the affect of quieting the so-calledradicals and therefore no grievances were filed; this, according to L. K. Johnson(Chicago Terminal Manager) made for "one big happy family."Numerous com-plaints by me and other drivers to the Union Steward (Firlotte) failed to produceany results and therefore,petitionsrequesting the Local Union to permit us to electanother Steward, was denied us by the Union.Numerous meetings with the UnionBusinessAgent (John Phalen) also failed to correct the contract violations.MyUnion activities soon became known to my employer, who immediately set the stagefor my future discharge by using the well-known gimmick of the "warning letter".The warning letter "tool" is a favored weapon used by trucking companiesto elimi-nate "radicals" from their employ.I received many warning letters on the slightest pretext; in fact, more than anyother driver (TR. 39). I also received warning letters because I refused to violatethe contract (G.C. Exh. 22, Art. xx).AND THE COMPANY RULES!!! (TheCompany rule states "Federal, State and City laws, ordinances and regulations, andthe Company safety rules, are to be observed at all times.) (Tr. 122 and 123:G.C. Exh. 12; R. Exh 14, item 2).Also Tr. 159 and 160; R. Exh. 14, item 21.InMay 1960, I circulated a petition which requested (among other things) theInternationalBrotherhood to install another driver and I on the contractnegotiatingcommittee.The following answer was received by me on May 19, 1960DEAR SIR ANDBROTHERI have your letter of May 5th in which you bring tomy notice that there isno mentionof your request that you and Mr. Balok beplaced on the contract negotiating committee.Please be informed that this com-mitteeis represented by delegates from each of the Local Unions whose membersare covered by the over-the-road contracts.There is no way we can stop this democratic procedure and arbitrarily place eitherof you two on this important committee nor have we the slightest desire to do so.Please understand and understand clearly that the current over-the-road contractis not a "sweetheart" contract, nor has any previous over-the-road agreement beena "sweetheart" contract to my knowledge and I might add, that you have a lot ofguts to cast such a serious reflection on the hundreds of serious minded members andofficers of the International Union in the fashion in which you do.With that comment having been included in your letter, it is a question whetherOr not youare entitled to a reply.(Signed)HAROLD J. GIBBONS,Executive Assistant to the General President.Apparently Mr. Gibbons was'nt aware?? that one of his "serious minded officermembers" (Thomas Keegan. V.P. of Local 710) was extorting money from anemploye in order to assure the employer that he had a sweetheart contract(Mr.Keegan, was recently convicted of this offense and sentenced to five years in aFederal Pen).Mr Keegan also was on the grievance board and heard at least oneof my grievances.I lost.In January 1961 when I found that a "change of operations committee" (headedby Hoffa)was granting employers a change of operations-which caused quite afew road drivers to lose their homes-without the consent and knowledge of theemployees, I decided to request a copy of all agreements that pertaine to my placeof employment.My request was not complied with and Mr. John T. O'Brien ROADWAY EXPRESS, INC.535(Secretary-Treasurer of Local 710) made certain that I became the subject ofderision at a general membership meeting which was held in February 1961.Because of the failure of my B.A. and Steward to process my grievances, I fileda formal grievance with the principal officer of my Local,J.T. O'Brien.(G.C. Exh.7;R. Exh.14, items 13, 14, and 15).O'Brien not only failed and/or refused toprocess this grievance,he once again made me the object of scorn and derision byreading into the minutes(and to the members that attended the April 1961 member-ship meeting)the entire letter of grievance and also stated that "it is this kind ofa nut(Burns)that is helping Uncle Sam to put the nails in Hoffa's coffin".THEGRIEVANCE WAS NEVER PROCESSED'!!The Teamster convention of 1961, was the final straw.I informed my attorney that I would like to file suit in order to set aside the"election" of J. R. Hoffa. Somehow,this information became known to the press.The very next morning,I awoke to find that I was "the leader of 4000 rebel team-sters "Of course,I had the perogative of accepting or rejecting this "leadership."A deluge of Phone calls from disgruntled teamsters was the deciding factor thatcaused me to accept this "leadership."I felt then, as I do now, that the Teamstersunder the leadership of Hoffa, is detrimental to our Country.Within a fortnight,I became internationally known as The Rebel Teamster.This notoriety infuriatedthe officials of the Teamsters and of Roadway Express.On August 10, 1961,Johnson discharged me because I refused to operate avehicle which was in violation of the contract,Company rules,Local, State andFederal regulations.This action was noted by the press but that didn't stop Road-way from further violating the law.August 14th (four days later)was the datethat the State of Illinois caught Roadway trucks(17 of them)in violation of Statelaw.How'sthatfor proving a point!!!!On August 29, 1961,the grievance committee ruled that I be reinstated.Thisaction came as no surprise to me.Even the most crooked committee could nothave ruled otherwise-in view of evidence presented.(Johnson also admitted thatthe truck was overloadedt!!) Imagine my surprise when,on the following day,I received a warning letter for the same offense of which I had been exoneratedAND I HAD NOT REPORTED BACK TO WORK AS YET!!!When I askedmy boss(Haggard)about this,Iwas informed by him that the committee ordereditJohn Phalen(my B A)also agreed with Haggard on this. It becomes veryobvious that the committee was aware of this fact when they upheld the claim ofthe Co even though the same board had previously judged me as being NOTGUILTYof the violation.Phalen sent me a certified letter telling me that I mustbe present at this hearing or forfeit my claim.This amazed me because I hadNOT filed a claim and Phalen has not(and cannot)produce such a claim eventhough he has been requested to do so. (Joint State committee Transcript of hear-ing held on 2/28/62-Page 97)Furthermore, Phalen illegally presented(and thecommittee accepted)this "claim."G.C. Exh. 21,Art. 10 clearly states that"Appealfrom discharge,suspension or warning notice must be taken with ten (10) daysby written notice, and a decision reached within(30) days from the date of dis-charge,suspension or warning notice."Phalen received a CARBON COPY ofmy protest on September 11, 1961,(CertifiedMail No. 878768709)THIRTEENdays after the date of the warning letter and THIRTY-THREE days after thealleged violation!!PHALEN WAS IN SUCH A HURRY TO FRAME ME,THAT HE OVERLOOKED THIS FACT!'! This is also true of the committee.Itmust also be remembered that the activities of the Rebel Teamsters and/or I,were at a fevered pitch at this time.(TR 166 and 167) (G C Exh.2) (G C Exh.37).Upon receiving the pamphlet of the "Loyalty Committee"on or about 9/1/61,I knew that what I had suspected all along, was true-my employer and Union werein collusion.Knowing this,I did not file a grievance on the warning letters of 8/29and 9/7/61 because I felt that they would makemoremistakes which would give mea chance to prove this collusion. I didn't have very long to wait for this chance!!On 9/26/61 the committee upheld the Co. on both letters, even though I presenteda Doctor certificate(G C.Exh.26:Tr. 181-184)and as Haggard has testified(Tr. 37-38)Ironically,a membership meeting was held on the following Sunday which provedto be very stormy.O'Brien stated that he had "my record,from the cradle tothe grave"and then proceeded to ridicule me and my efforts,for at least 2 hours.Messers Joyce, Janopoulos and Keegan also stated that they were members of the"Loyalty Committees"and "damned proud of it."Fortunately for me,the ChicagoPolice Labor Detail was on hand.Also,Walter Flack(Secretary-Treasurer of theRebel Teamster Union)on September 11, 1961, had sworn out an assault warranton Janopolous. 536DECISIONSOF NATIONALLABOR RELATIONS BOARDThe unusual decision and/or award of the 11/28/61 committee hearing shouldnot go unnoticed. (R. 14; Item 33.) (G.C.Exh. 27)The grievance in questionismarked #5.The Co. admitted that McMasters was NOT required to producea Doctor's Certificate.The Co. ALSO ADMITTED THAT I HAD BEEN OFFWORK DUE TO SICKNESS FROM 9/5/61 to 9/11/61. THE COMMITTEEAWARDED ME THREE DAY'S PAY (9th, 10th and 11th) because (as Pride testi-fied) THE COMPANY HAD NEVER POSTED NOTICE CONCERNING THISMATTER!!!!!!! (Tr. 98)This proves beyond a shadow of a doubt that the warn-ing letter of 9/7/61 was fictitious and pretextual.The December election (1961) was not without it's tense moments. I, as campaignmanager of the Reform Slate was called (by some officers and agents of 710-including Janopolous and Joyce) a "molester of small children, rape artist and adope addict."These remarks and the "Loyalty" pamphlet has resulted in a civilsuitbeing filed in the Circuit Court of Cook County #61 Cir 16777.We appealedthe results of the election to the Bureau of Labor Management Reports.For thefollowing six months, O'Brien done nothing except persecute the "Rebels" at everyturn and membership meeting.That the warning letter "bit" was being used as a tool to discharge me not onlywas apparent, but it was to become very obvious.On 1/29/62 I received THREE warnings. On 2/7/62 I received THREEWARNING LETTERS IN ONE!!! (I believe that this establishes some sort ofrecord.)On 2/12/62, I received a discharge letter, a phone call and a telegram.(They apparently wanted me to be very sure that I was fired-God bless their pin-pointed heads.)On February 28, 1962 I was directed to report for hearing "or forfeit my claim."Leo Day, Kenneth Smith, Ernest Kaumanns and I arrived at the Hotel for thehearing, on this date.All of us (except Kaumanns) were known to be "rebels"and/or Reform Slate candidates.All of us (except Smith) were to be "heard" bythe Joint STATE Committee on discharges from our employment. Smith hastestified (Tr. 908 and 909) that BEFORE the hearing started, Kaumanns andJanopolous told him (Smith) that "Burns has lost his case." (Smith, whose credi-bility was never denied or contested in Case No. 13-CB-1181 is now back at workand recently was required to file another discrimination and 8a4 charge against hisemployer.He also made a settlement agreement (by direction of the thirteenthRegion) against Local 710.)Iwas being "heard" by a committee that had been publicly denounced by theRebel Teamster Union.On this board sat two union "representatives" against whomIhad previously filed a Libel and Slander suit in civil court. (Joyce andJanopolous).The transcript of this hearing is very interesting.As Pride testified (Tr. 639),the committee is composed of three employer and three union representatives.TheTr. shows that a FOURTH union member (Pat Doody-Page 100) also had apart in this show!!!This mistake on the the part of Doody, did not go unnoticedby Pride.Page 88 of the Tr. shows (at my insistence) the names of the members.Page 134 also shows Pride reading the names into the record.This unusual cir-cumstance does not appear in other J.S.C. Tr's that I have been able to examine.The animosity shown to me by Joyce and Janopolous throughout the entire hearing,is so evident that even a blind man can see it.The contract provides (and Prideso testified) (Tr. 655) that the Union shall attempt to settle all grievances with theemployer before appealing to the committee.However, Phalen states (J.S.C. Tr.Page 92 and 93) and I Quote, "Mr. Phalen: All the information I have, as I seeitnow, at the bottom of a protest of letter in regard to their speed violations, itsays; "Protesting my discharge as of this date." If Phalen had talked to the employer(as required) wouldn't he have more information???Phalen, being a liar (anda collaborater in this scheme) DID have more information; furnished by Kaumannsand I. on the day after the discharge.The notarized statements of Bentley andSaunders (J.S.C. Tr. Pages 103-108) outright LIES when they were questioned byMr. Graf (Counsel for the General Counsel). (G.C. Brief Pages 19-21)At no time during the hearing, was I permitted to examine the documents offeredinto evidence by the Respondent.Nor did my "representative" (Phalen) requestan examination.The committee also upheld the warning letter (R. Exh 39) concerning speeding,EVEN THOUGH I HAD NOT BEEN TRIED, OR CONVICTED, OF THEALLEGED VIOLATION'!'Also, the Co. did not produce ONE witness from Nashville, Tenn. to testify intheir behalf.This is also true of the Joint AREA Committee hearing. ROADWAY EXPRESS, INC.537Kaumanns was the next person to be heard and he was EXONERATED; eventhough,at all times material, was in charge of the truck.(J.S.C. Tr.96) To con-tinue further,concerning this phony hearing, would be a waste of time.After the hearing, Leo Day and Smith,toldme that Mr. William Isbell, of theCentral Conference of Teamsters,so requested a meeting with us "in order tostraighten things out."(Isbell had been present at my hearing.)We met in thebar-room of the Hotel.He told us that HE had deadlocked my case.(Knowingthat Isbell is one of Hoffa's right-hand men, I sincerely believe that he DID.)Hestated that the Teamsters would"make it worth-our-while if we would cease ouractivities."We refused his offer.All of us lost our cases.The Joint AREA committee hearing, CHAIRED BY JOYCE(and dominated byHoffa)was another farce which is aptly explained in Graf's Brief.(The docu-ments referred to in G.C. Brief, Page 28, were never seen by me but they wereread to me by the Court Reporter.)Tr. P. 114 and 115.Other Facts Which Should Be Considered1.All of the Rebel Teamster Union members and the Reform Slate candidateshave been fired from their jobs.2.Miss Forrest,was THREATENED WITH DEATH if she testified in mybehalf.(See Transcript)Threat was reported to F.B.I.by the Thirteenth Region.3.G.C. Exh.7, was NOT referred to the committee,as I requested.4.G.C. Exh.16 is in the form of a letter to the COMPANY,not to the Union.It was(and is)a protest-NOT A FORMAL GRIEVANCE.Itwas NOT treatedas a formal grievance either by the Company or the Union,until I filed a FORMALGRIEVANCE(R. Exh 14; Item 8)Please notice that G.C. 16.,was written BEFORE the Rebel activities were begunand that Attorney for the respondent CONVENIENTLY AND SPECIFICALLYoverlooks this letter!!'5.G.C. Exh. 39isEXACTLYthe same(Except for the date)as G.C.16, but inthisinstance,the Company,Union and the Committee,very willing and enthusiasti-cally, treats this as a FORMALGRIEVANCE!!!Isn't strange that this takes placeAFTERRebel activities have begun???6.What sinister reason motivated Respondent to request(by subpoena-whichwas issued but NOT upheld by the Board)the APPLICATIONS for membershipin the R.T.U.??7.Why does respondent infer (in his brief-page 5)that I did not produce"records of any kind" when he PERSONALLY introduced into the record, RE-SPONDENTS EXHIBITS 6, 7, 8, and 9, which are the financial and membershipreports that are on file with the U S. Dept.of labor?8.Why does he make an issue(R. Brief, page 4) of the fact that"Roadwayhas trouble with the income tax people"but failed to put ANYONE on the wit-ness stand in order to disprove this allegation?? (For THEIR information, I havefiled the charge with the I.R S. and I am willing and able to prove the charge.)9.He attempts to enlarge my "criminal record" when the record is replete withuncontradited testimony that they Roadway operates their equipment in completedefiance of the law.10.He states that a confessed liar (Kaumanns)is telling the truth but fails toput HIS witness on the stand.11.He hastens to recite the Denver-Chicago Trucking Co. (where the R.TU.organized NINETY percent of the Over-The-Road drivers within TWO DAYS timebut we stymied by the contract bar) and Spielberg cases(-wherea FAIRandregular hearing is provided-)but he fails to mention that Roadway has beeninvolved in TWO cases where COLLUSION WITH THE TEAMSTERS HAS BEENPROVEN.(108 NLRB(L(1954)(119 NLRB 1957)-Enfd NLRB C.A. 4 (1958)In conclusion,itmight come as quite a shock to Respondent'sAttorney to learnthat the witness(WITNESS??') that he thinks highly of(Kaumanns) was recentlyinvolved in a very much PROTECTED grade-crossing accident which cost hisclient a ton of money when the train cut his trailer in half and spread the "valuablecargo" along the right-of-way.Roadway, supposedly had an air-tight case againstKaumanns and he was fired but theFAIRJoint State Committee REINSTATEDKaumannsWas this the REWARD that the "Committee"owed Kaumanns fortestifying against Burns'??1369 N.HUDSON AVE., CHICAGO 10, ILLINOIS.cc:U.S.Attorney General,Hon. John C. Fischer.WILLIAMJ.BURNS,(S)William J.Burns.